I agree with the majority's conclusion that R.C. 1707.43 rather than R.C. 2305.09 is the applicable statute of limitations in this case. I write separately because I feel any error in how the trial court applied R.C. 2305.09 is rendered moot by our holding that the trial court erred in applying R.C. 2305.09 at all. It is well settled that courts of appeal should not indulge in advisory opinions. N. Canton v. Hutchinson,75 Ohio St. 3d 112, 114, 1996-Ohio-0170, 661 N.E.2d 1000. Accordingly, I feel Part C of the majority's opinion is merely advisory, and I decline to join in that analysis.